 

EXHIBIT 10.1

WAIVER TO AMENDED AND RESTATED LOAN AGREEMENT

WAIVER, dated as of November 1, 2010 (this “Waiver”), relating to the AMENDED
AND RESTATED LOAN AGREEMENT, dated as of August 7, 2009 (as previously amended,
supplemented or otherwise modified, the “Loan Agreement”), among MSLO EMERIL
ACQUISITION SUB LLC, a Delaware limited liability company (the “Borrower”),
MARTHA STEWART LIVING OMNIMEDIA, INC., a Delaware corporation (the “Parent
Guarantor”), and BANK OF AMERICA, N.A., in its individual capacity (the “Bank”)
and as collateral agent (in such capacity, together with any successor
collateral agent, the “Collateral Agent”) for the Secured Parties (as defined in
the Loan Agreement.

WHEREAS, the Borrower and the Parent Guarantor have requested the Bank to waive
the application of certain financial covenants set forth in the Loan Agreement
with respect to the fiscal quarters ending December 31, 2010 and March 31, 2011;
and

WHEREAS, subject to the terms and conditions set forth herein, the Bank has
agreed to such request;

NOW THEREFORE, in consideration of the premises and the agreements herein, each
of the Borrower and the Parent Guarantor hereby agrees with the Bank as follows:

 

  1. Definitions. All terms used herein which are defined in the Loan Agreement
and not otherwise defined herein are used herein as defined therein.

 

  2. Waiver to Loan Agreement. (a) The Bank hereby agrees that, effective as of
the Effective Date, the application of the covenants set forth in Section 8.2
(Funded Debt to EBITDA Ratio) and Section 8.3 (Parent Guarantor Basic Fixed
Charge Coverage Ratio) of the Loan Agreement shall be waived with respect to the
last day of each of the fiscal quarters ending December 31, 2010 and March 31,
2011.

(b) The foregoing waiver shall not constitute (i) except as expressly set forth
herein, a modification or alteration of the terms, conditions or covenants of
the Loan Agreement or any other Loan Document, (ii) a waiver of, or consent to,
any other breach of, any other provision of the Loan Agreement or any other Loan
Document or (iii) except as expressly set forth herein, a waiver, release or
limitation upon the exercise by the Bank or the Collateral Agent of any of its
rights, legal or equitable, under the Loan Agreement, the other Loan Documents
and applicable law, all of which are hereby reserved.

 

  3. Conditions to Effectiveness. This Waiver shall become effective if, and
only if, all of the following conditions precedent shall have been satisfied
(the date upon which satisfaction of such conditions precedent shall first
occur, the “Effective Date”):

(a) the Bank shall have executed this Waiver and shall have received
counterparts of this Waiver duly executed by the Borrower and the Parent
Guarantor;

(b) the Borrower shall have paid all accrued and unpaid fees and expenses of
Paul, Weiss, Rifkind, Wharton & Garrison LLP that are reimbursable under the
Loan Documents for which an invoice has been presented on or before the
Effective Date;

(c) the representations and warranties contained in Section 4 hereof shall be
true and correct on and as of the Effective Date; and

(d) no event shall have occurred and be continuing which constitutes an Event of
Default or Default.

 

  4. Representations and Warranties. The Borrower hereby represents and warrants
to the Bank as follows:

(a) The representations and warranties made by the Borrower and the Parent
Guarantor in the Loan Agreement and in each other Loan Document to which it is a
party are true and correct in all material respects on and as of the Effective
Date as though made on and as of the Effective Date (except (i) to the extent
such representations and warranties expressly relate to an earlier date and
(ii) that the representation and warranty set forth in Section 6.4 of the Loan
Agreement is further qualified by any matter set forth in the Parent Guarantor’s
most recent Annual Report on Form 10-K and Quarterly Report on Form 10-Q prior
to the date hereof).



--------------------------------------------------------------------------------

(b) Each of the Borrower and the Parent Guarantor has all limited liability
company or corporate power and authority to execute and deliver this Waiver and
to perform the obligations provided for herein and in the Loan Agreement, as
modified hereby.

(c) The execution, delivery and performance by each of the Borrower and the
Parent Guarantor of this Waiver and the performance by each of the Borrower and
the Parent Guarantor of its obligations under the Loan Agreement, as modified
hereby, do not contravene the certificate of formation or limited liability
company agreement of the Borrower or the certificate of incorporation or bylaws
of the Parent Guarantor or any law applicable to either of them, or any judgment
or order applicable to or binding on either of them, and do not constitute a
default under any existing agreement, mortgage, indenture or contract binding on
either of them or affecting either of their property.

(d) This Waiver has been duly executed and delivered by each of the Borrower and
the Parent Guarantor, and each of this Waiver and the Loan Agreement, as
modified hereby, constitutes the legal, valid and binding obligation of each of
them, enforceable in accordance with its terms.

 

  5. Release. In consideration of the agreements of the Bank contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each of the Borrower and the Parent Guarantor, on
behalf of itself and its successors, assigns and other legal representatives,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges the Bank and the Collateral Agent and their successors and assigns,
and their present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (the Bank, the Collateral Agent and all such other Persons being
hereinafter referred to collectively as the “Releasees” and individually as a
“Releasee”), of and from all demands, actions, causes of action, suits, damages
and any and all other claims, counterclaims, defenses, rights of set-off,
demands and liabilities whatsoever (individually, a “Claim” and collectively,
“Claims”) of every name and nature, known or unknown, both at law and in equity,
the Borrower or the Parent Guarantor, or any of their successors, assigns or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Waiver for or on account of, or in relation
to, or in any way in connection with any of the Loan Agreement, any of the other
Loan Documents or any transactions thereunder or related thereto.

 

  6. Continued Effectiveness of the Loan Documents. Except as otherwise
expressly provided herein, the Loan Agreement and the other Loan Documents to
which the Borrower or the Parent Guarantor is a party are, and shall continue to
be, in full force and effect and are hereby ratified and confirmed in all
respects except that on and after the date hereof (i) all references in the Loan
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Loan Agreement shall mean the Loan Agreement, as
modified by this Waiver, and (ii) all references in the other Loan Documents to
the “Loan Agreement”, “thereto”, “thereof”, “thereunder” or words of like import
referring to the Loan Agreement shall mean the Loan Agreement, as modified by
this Waiver.

 

  7. Counterparts. This Waiver may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

 

  8. Headings. Section headings herein are included for convenience of reference
only and shall not constitute a part of this Waiver for any other purpose.

 

  9. Governing Law. This Waiver shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

  10. Waiver as Loan Document. Each of the Borrower and the Parent Guarantor
hereby acknowledges and agrees that this Waiver constitutes a “Loan Document.”

[The remainder of this page is left intentionally blank]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed
and delivered as of the date first above written.

 

BANK:       BORROWER:     BANK OF AMERICA, N.A.      
MSLO EMERIL ACQUISITION SUB LLC

By: /s/ Jane R. Heller

   

By: /s/ Kelli Turner

  Name:   Jane R. Heller     Name:   Kelli Turner   Title:   Managing Director  
  Title:   Vice President        

PARENT GUARANTOR:

MARTHA STEWART LIVING OMNIMEDIA, INC.

     

By: /s/ Kelli Turner

        Name: Kelli Turner         Title: EVP & CFO  